Citation Nr: 1232799	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-24 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than August 2, 2007, for the award of service connection for Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1965 to January 1969, to include a tour in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for Type II diabetes mellitus, effective August 20, 2007.  The Veteran then perfected a timely appeal concerning the effective date assigned for the grant of service connection.  

A subsequent rating decision in November 2009 granted the Veteran an earlier effective date of August 2, 2007.  The Veteran continued to appeal for an earlier effective date for the grant of service connection for Type II diabetes mellitus.


FINDINGS OF FACT

1.  The Veteran separated from the active military service in January 1969, and he did not raise a claim of entitlement to service connection for Type II diabetes mellitus within one year of his military discharge.

2.  On August 2, 2007, the Veteran was seen by a VA social worker at the local VA Medical Center (VAMC) regarding filing a claim of entitlement to service connection for Type II diabetes mellitus based on herbicide exposure.  The social worker referred the Veteran to a local Veterans Service Organization (VSO) to file his claim.

3.  On August 20, 2007, VA received the Veteran's claim of entitlement to service connection for Type II diabetes mellitus.

4.  In a February 2008 rating decision, service connection for Type II diabetes mellitus was granted, effective August 20, 2007.
5.  A subsequent November 2009 rating decision granted the Veteran an earlier effective date of August 2, 2007, the date he was referred to a VSO by a VA social worker for the purposes of filing a service connection claim.

6.  No communication or medical record prior to August 2, 2007, may be interpreted as an informal claim of entitlement to service connection for Type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for an effective date prior to August 2, 2007, for the award of service connection for Type II diabetes mellitus is not met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A February 2008 rating decision granted entitlement to service connection for Type II diabetes mellitus, effective August 20, 2007, the date the Veteran's claim for service connection was received.  A subsequent rating decision in November 2009 granted the Veteran an earlier effective date of August 2, 2007, the date he was referred to a VSO by a VA social worker for the purposes of filing his service connection claim.  The Veteran contends that he is entitled to an effective date earlier than August 2, 2007, for this award of service connection.  He argues that he was diagnosed by VA in 2002, and that the Department had an obligation to inform him of his entitlements.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following the separation from the active duty service or the date entitlement arose, if the claim is received within one year after the separation from the active military service.  Otherwise, the effective date of the award will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from the active military service in January 1969.  The Veteran did not submit a claim of entitlement to service connection for Type II diabetes mellitus within one year from his military discharge.  Therefore, assignment of an effective date back to the day following his military discharge is not possible.

Rather, the Veteran first raised a claim of service connection for Type II diabetes mellitus on August 2, 2007.  On August 20, 2007, the claim was received by VA.  The claim was granted in a February 2008 rating decision, and the award was made effective as of August 20, 2007, the date the Veteran's service connection claim was received by VA.  A subsequent rating decision in November 2009 granted the Veteran an earlier effective date of August 2, 2007, the date he was referred to a VSO by a VA social worker for the purposes of filing his service connection claim.  

Again, because the Veteran did not apply for service connection for Type II diabetes mellitus within one year of his separation from the military service, an effective date back to the day following his military discharge is not possible.  Instead, the appropriate effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  

Although the evidence of record does not reveal an exact date upon which entitlement arose, the Board notes that such information is not required in order to conclude that the August 2, 2007, date selected by the RO is the earliest possible effective date.  The reason for this is that, if the entitlement arose prior to August 2, 2007, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after August 2, 2007, would not entitle the Veteran to an earlier effective date.

The Board has considered whether any evidence of record prior to August 2, 2007, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155 (2011).  After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to August 2, 2007, indicating intent to file a claim of entitlement to service connection for Type II diabetes mellitus.  In fact, there are no documents from the Veteran or his representative dated prior to August 2, 2007.  An October 1977 VA form documents that the Veteran filed a claim for outpatient dental treatment, but this is unrelated to a claim of entitlement to service connection for Type II diabetes mellitus, and thus cannot serve as a basis for an earlier effective date.   Additionally, VA treatment medical records cannot be accepted as informal claims for disabilities where service connection has not been established. The mere presence of VA medical evidence does not establish intent on the part of a veteran to seek service connection for a disorder.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, the mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Further, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition. Crawford v. Brown, 5 Vet. App. 33, 35   (1995).  Thus, standing alone VA medical records are not an informal claim. Stated differently, merely seeking treatment from VA does not establish a claim, to include an informal claim, for service connection

It is further noted that, under 38 C.F.R. § 3.157 (2011), a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's Type II diabetes mellitus claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, was filed earlier than August 2, 2007.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  Here, the fact that the Veteran received treatment for Type II diabetes mellitus in 2002, as he has repeatedly pointed out, does not provide a basis for an earlier effective date award.  As noted, he did not file a formal or informal claim for benefits with VA in 2002.  His treatment does not provide the basis for an informal claim because service connection was not in effect in 2002, as required to take advantage of the provisions under 38 C.F.R. § 3.157.   

The Board notes the Veteran's representative's statements in the August 2012 Informal Hearing Presentation (IHP).  Specifically, the Veteran's representative acknowledges that the Veteran did not file a written claim dated prior to August 20, 2007.  However, the Veteran's representative argues that it is the responsibility of VA to outreach to all Vietnam Veterans regarding the existence of specific diseases related to exposure to herbicides.  Thus, the representative states that the Veteran would have filed a claim earlier if he had known about the effects of his in-service herbicide exposure, and therefore he should be afforded an earlier effective date for his service-connected Type II diabetes mellitus.  

In this regard, VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  VA acknowledges that it has a general statutory obligation to provide outreach services to potential claimants such as the Veteran.  See 38 U.S.C.A. § 7722 (West 2002).  Nevertheless, authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit and a claim for the benefit.  Indeed, the "unequivocal command" that the effective date of benefits cannot be earlier than the date of claim set forth in 38 U.S.C.A. § 5110(a) prevails over a general outreach statute such as 38 U.S.C.A. § 7722, which provides that VA should inform individuals of their potential entitlement to VA benefits when VA is aware or reasonably should be aware of such potential entitlement.  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999); see also VAOGCPREC 17-95 ("[f]ailure by VA to provide the notice required by 38 U.S.C.A. § 7722 may not provide a basis for awarding retroactive benefits in a manner inconsistent with express statutory requirements").  Thus, entitlement to an earlier effective date based on any failure by VA to inform the Veteran of potential eligibility, is not warranted.

In sum, the presently assigned effective date of August 2, 2007, is appropriate and there is no basis for an award of service connection for Type II diabetes mellitus prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


II. Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in November 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

B. Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  A VA medical opinion and examination are not necessary to determine the merits of this appeal.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

Entitlement to an effective date earlier than August 2, 2007, for the award of service connection for Type II diabetes mellitus is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


